Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 1 of 89 Page ID #:95




    1 KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP
      MICHAEL J. KUMP (SBN 100983)
    2   mkump@kwikalaw.com
      GREGORY P. KORN (SBN 205306)
    3   gkorn@kwikalaw.com
      808 Wilshire Boulevard, 3rd Floor
    4 Santa Monica, California 90401
      Telephone: 310.566.9800
    5 Facsimile: 310.566.9850
    6 Attorneys for Plaintiffs
      KIMSAPRINCESS, INC. and
    7 KIM KARDASHIAN WEST
    8
                          UNITED STATES DISTRICT COURT
    9
                        CENTRAL DISTRICT OF CALIFORNIA
   10
                                  WESTERN DIVISION
   11
   12
      KIMSAPRINCESS, INC.; and                 Case No. 2:19-CV-01258 VAP (JEMx)
   13 KIM KARDASHIAN WEST, an
      individual,
   14                                          DECLARATIONS OF KIM
                  Plaintiffs,                  KARDASHIAN WEST, TODD
   15                                          WILSON, AND GREGORY KORN
            vs.                                FILED IN SUPPORT OF
   16                                          PLAINTIFFS’ MOTION FOR
      MISSGUIDED USA (FINANCE) INC.,           ENTRY OF DEFAULT AND
   17 a Delaware corporation; and              DEFAULT JUDGMENT
      MISSGUIDED LIMITED, a United
   18 Kingdom corporation of unknown form,     [Notice of Motion, Memorandum of
                                               Points and Authorities, and Proposed
   19             Defendants.                  Order filed contemporaneously
                                               herewith]
   20
                                               Date:   June 10, 2019
   21                                          Time: 2:00 p.m.
                                               Crtrm.: 8A
   22
   23
   24
   25
   26
   27
   28

                    DECLARATIONS IN SUPPORT OF MOTION FOR DEFAULT JUDGMENT
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 2 of 89 Page ID #:96




    1                 DECLARATION OF KIM KARDASHIAN WEST
    2        I, Kim Kardashian West, declare as follows:
    3        1.     Unless stated otherwise, I have personal knowledge of the following
    4 facts, and I could and would testify competently to such facts under oath.
    5        2.     I and my loan-out corporation Kimsaprincess Inc. are Plaintiffs in this
    6 action. I am submitting this Declaration in support of our Motion for Default
    7 Judgment against Defendants Missguided USA (finance) Inc. and Missguided
    8 Limited (collectively, “Missguided”).
    9                                    Background
   10        3.     I, along with my sisters and other family members, appear on the
   11 television series called Keeping Up With the Kardashians, which has aired on the E!
   12 television network since around 2007 and is currently broadcast in over 160
   13 countries worldwide. Our television show is primarily filmed in the Los Angeles
   14 area, where I live. Scenes of Los Angeles and surrounding areas are shown
   15 constantly in our show, and so my entirely family is closely associated with the city.
   16        4.     I have developed and sold several of my own products, including a
   17 clothing line and makeup and fragrances, that bear my name or initials. I am
   18 currently selling a cosmetic line called “KKW Beauty” and a fragrance line called
   19 “KKW Fragrance.” My “KKW” products sell online and in retail stores and have
   20 earned millions of dollars in revenues.
   21        5.     I am also well-known and highly sought after as an endorser and
   22 spokesperson of products made by other companies in the cosmetics and apparel
   23 industries, among others.
   24        6.     I enjoy one of the largest social media followings of any celebrity,
   25 including more than 120 million followers on Instagram and close to 60 million
   26 followers on Twitter. I am informed and believe that only a handful of people in the
   27 world have more than 100 million Instagram followers.
   28
                                                  2
                     DECLARATIONS IN SUPPORT OF MOTION FOR DEFAULT JUDGMENT
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 3 of 89 Page ID #:97




    1                My Efforts To Protect My Reputation In Connection
    2               With The Licensing Of My Intellectual Property Rights
    3        7.     I am very appreciative of my fans, and when I put my name on
    4 products or services, I want to be sure that the products or services are something
    5 that I can be proud of sharing. Because of this, I frequently turn down offers of
    6 endorsement deals, and when I do agree to endorse another company’s product, I
    7 take steps to ensure that those products which are associated with me are of a quality
    8 and nature that will appeal to my fan base and be consistent with my brand that I
    9 have created over the years. I often work closely with my licensing partners to
   10 develop specific products for my endorsement. I also typically insist on reviewing
   11 and approving all products that are promoted using my name and image before the
   12 products are released to the public.
   13        8.     Because a significant portion of my business involves the licensing of
   14 my name, trademarks, and images, I work very hard to ensure that my brand means
   15 something to my fans and to the public, who view the use of my name as the stamp
   16 of approval by me.
   17        9.     It is harmful when a company uses my name, trademarks, and images
   18 to promote its products without my permission. I lose the ability to oversee the
   19 products that are being associated with me. I look like a spokesperson for a product
   20 that I do not endorse. In addition, the more other companies use my name and
   21 image, the more it discourages companies who want exclusivity in their licensing of
   22 my rights to make deals with me.
   23        10.    My fans are also harmed by the confusion that is caused when
   24 companies use my name and image to promote their products with my consent. I
   25 have engaged with my fans for years through social media, email, and in-person
   26 appearances. I know through these interactions that when my fans see products
   27 being promoted and offered for sale using my name or image, they believe that I
   28 endorse those products and stand behind them 100 percent.
                                                  3
                     DECLARATIONS IN SUPPORT OF MOTION FOR DEFAULT JUDGMENT
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 4 of 89 Page ID #:98




    1               Missguided’s Use Of My Name And Image Has Harmed
    2                               My Brand And Credibility
    3         11.   I have encountered several companies over the years that have
    4 attempted to capitalize on my fame by using my name or images without my
    5 consent, and my lawyers and I have taken steps to stop these infringements.
    6 Missguided’s unauthorized use of my name and image has been particularly
    7 harmful. Missguided has used my name and image so extensively that I appear like
    8 an endorser of its website and product line when, in fact, I have no association with
    9 the company and do not support its products.
   10         12.   This has also damaged my credibility because of my previous criticism
   11 of the “fast fashion” industry, in which companies like Missguided copy the
   12 clothing designs worn by celebrities and turn them around within a very short time
   13 after the original designs are seen on a red carpet or other event. I respect the
   14 designers who provide me their designs to wear, and I would never betray them by
   15 helping a company like Missguided copy those designs. Nevertheless, because I
   16 have appeared on Missguided’s website and social media posts, it looks as though I
   17 am lying to the public and have secretly collaborated with the company despite my
   18 prior criticism of this industry. I have seen articles online accusing me of this.
   19             The Value Of Missguided’s Misuse Of My Name And Image
   20         13.   Although it is unlikely I would ever agree to endorse Missguided
   21 specifically, I can attest to the fees that I would charge if an apparel company that I
   22 was willing to endorse used my name and image in the way that Missguided has. I
   23 commonly receive fees of $300,000 to $500,000 for just a single Instagram post
   24 endorsing another company’s product that I like, and I often turn down licensing
   25 requests in this same range. For more involved arrangements where I will partner
   26 with a company for a longer period of time, my licensing deals are multi-million
   27 dollar deals which often provide me equity in the licensee as well. My transactional
   28 counsel, Todd Wilson, is providing further detail concerning these deals.
                                                   4
                      DECLARATIONS IN SUPPORT OF MOTION FOR DEFAULT JUDGMENT
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 5 of 89 Page ID #:99




    1        14.   For Missguided, which has used my name and image on its website to
    2 sell clothes, and which has posted numerous Instagram posts with my name and
    3 photos of me, sometimes with my husband and children, I would have demanded a
    4 licensing deal with a minimum guarantee of no less than $5 million.
    5        I declare under penalty of perjury under the laws of the United States of
    6 America that the foregoing is true and correct to the best of my personal knowledge.
    7        Executed on May 3, 2019 in Los Angeles, California.
    8
    9
                                                Kim Kardashian West
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 5
                     DECLARATIONS IN SUPPORT OF MOTION FOR DEFAULT JUDGMENT
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 6 of 89 Page ID #:100




    1                        DECLARATION OF TODD WILSON
    2        I, Todd Wilson, declare as follows:
    3        1.     I am an attorney who serves as transactional counsel for Kim
    4 Kardashian West and Kimsaprincess, Inc., the plaintiffs in the above-entitled action.
    5 I submit this declaration in support of Plaintiffs’ motion for default judgment against
    6 Defendants Missguided Limited and Missguided USA (Finance), Inc.
    7 (“Missguided” or “Defendants”) I have personal knowledge of the facts set forth
    8 herein, which are known by me to be true and correct, and if called as a witness, I
    9 could and would competently testify thereto.
   10          The Value Of Missguided’s Use Of Kim’s Name And Likeness
   11        2.     I am transactional counsel for Kim Kardashian West and her loan-out
   12 corporation, Kimsaprincess, Inc. (collectively, “Kim”), which entity holds certain of
   13 Kim’s intellectual property rights, including her registered trademarks. For almost 8
   14 years, I have worked exclusively as an attorney for Kim and her family. In that
   15 capacity, I have been and am integrally involved in all of Kim’s businesses and
   16 dealings. This includes the companies that she operates and which produce her own
   17 product lines, including “KKW Beauty” cosmetic line and “KKW” fragrance line. I
   18 also handle the negotiation and drafting of licensing and endorsement deals that Kim
   19 enters into with third party companies. I am thus intimately familiar with the
   20 economic terms of Kim’s endorsement and other deals.
   21        3.     Since I began working for Kim, and still to this day, she has been
   22 highly sought after to endorse products in a variety of industries including the
   23 fashion and cosmetics industries. Kim is selective in the arrangements she accepts.
   24 We receive far more offers for Kim’s services than she is willing to entertain, and
   25 she regularly declines opportunities that would be worth hundreds of thousands of
   26 dollars, and sometimes millions of dollars, to her. Kim declines these potential deals
   27 for a variety of reasons, but generally she does so where she does not approve of the
   28
                                                   6
                      DECLARATIONS IN SUPPORT OF MOTION FOR DEFAULT JUDGMENT
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 7 of 89 Page ID #:101




    1 product or service that she is being requested to promote, or where she already has
    2 an exclusive relationship in the area.
    3        4.     The proposals that Kim has accepted are incredibly lucrative. Over the
    4 years, we have entered into numerous multi-million dollar licensing deals under
    5 which Kim grants companies the right to use her name and likeness to promote their
    6 brand for a term of some number of months or years.
    7        5.     In addition, Kim has also entered into a number of agreements with
    8 companies to provide one-off social media posts, often on Instagram, to promote a
    9 product that she endorses. The fees on these agreements range from $300,000 to
   10 $500,000 for a single social media post, depending on the specific nature of the post.
   11 We have consummated a number of agreements in this range, while also turning
   12 down numerous comparable offers.
   13        6.     I am very familiar with Missguided’s use of Kim’s name and likeness
   14 on its website and Instagram page, both of which I have reviewed. Missguided has
   15 appropriated Kim’s persona just as substantially as many of her licensees are
   16 permitted to do. Kim’s name and likeness have been used on several pages of
   17 Missguided’s website to promote and sell clothing. Her image and name have been
   18 used in Missguided’s Instagram feed for the same purpose. These uses of Kim’s
   19 name and image are far more substantial and valuable than a single social media
   20 post by her. They are equivalent, rather, to the uses that Kim’s longer-term licensing
   21 partners are permitted, and if Missguided had come to us asking for a license
   22 allowing it to appropriate her name and image as it has, we would have demanded,
   23 and the market would have warranted, a minimum guarantee of millions of dollars.
   24        7.     A recent licensing deal that I negotiated and documented for Kim
   25 provides a good benchmark for the value of the license that would be required, and
   26 that Kim could procure from third parties, to use her name and likeness in the way
   27 that Missguided has. Kim has entered into a deal with a company that makes
   28 wearable consumer goods. Under this license, the company is entitled to use (with
                                                 7
                     DECLARATIONS IN SUPPORT OF MOTION FOR DEFAULT JUDGMENT
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 8 of 89 Page ID #:102




    1 pre-approval) Kim’s name and likeness to advertise and sell its products. Kim has
    2 some minimal promotional obligations. In consideration, this consumer goods
    3 company has agreed to pay cash compensation exceeding $6 million annually, plus
    4 a grant of substantial equity in the company.
    5        8.     The fair market value of Missguided’s use of Kim’s name and
    6 likeness—in other words, the amount that we could demand and receive in the
    7 market for such uses—approaches the economic terms of the license described
    8 above. The licensing terms would vary slightly, in that Missguided has not received
    9 the benefit of the two promotional appearances that Kim is providing under the deal
   10 discussed above. These appearances, however, are not the driver of financial terms
   11 in my negotiations with third parties. The rights that third parties are most concerned
   12 about (based on their communications and negotiations with me) are the right to use
   13 Kim’s name and image in marketin and selling goods. That is exactly the benefit
   14 Missguided has received by using Kim’s name and image on its
   15 www.missguidedus.com website and in multiple Instagram posts that advertise its
   16 products.
   17        9.      A licensing agreement allowing a company like Missguided to use
   18 Kim’s name and likeness in the way that it has would justify and garner a fee of no
   19 less than $5 million (and would likely include additional compensation such as a
   20 running royalty or an equity stake). This conservatively estimates the market rate for
   21 such a license, considering that companies routinely pay Kim hundreds of thousands
   22 of dollars for a single social media post.
   23                The Importance To Plaintiffs Of A Default Judgment
   24        10.    The entry of a default judgment against Missguided is vitally important
   25 to the protection of Kim’s business interests and reputation. Kim’s career as a
   26 spokesperson depends on her ability to control and monitor the use of her persona to
   27 promote third-party products. When Kim is considering licensing offers, she is
   28 selective of the companies that she chooses to partner with, and she then works
                                                  8
                      DECLARATIONS IN SUPPORT OF MOTION FOR DEFAULT JUDGMENT
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 9 of 89 Page ID #:103




    1 closely with her chosen partners to review and approve of any products that will be
    2 associated with her, and in some cases to develop specific products for her
    3 endorsement. This protects Kim’s reputation, and also protects her fans by ensuring
    4 they are not consuming a product that Kim does not genuinely endorse.
    5         11.   Kim is a frequent target of companies that are trying to capitalize on
    6 her fame by using her trademarks, name, or likeness without her consent. We
    7 diligently police these infringements to protect Kim’s brand and reputation, which
    8 would be seriously impaired if companies were able to coopt her persona with
    9 impunity. These unauthorized uses dilute Kim’s brand and credibility by making it
   10 appear as though she is indiscriminately endorsing other companies’ products. It
   11 also hinders our ability to negotiate deals with law-abiding companies, who often
   12 want as much exclusivity as they can get, and for whom the value of Kim’s
   13 endorsement decreases as she is associated (with or without her consent) with more
   14 and more companies.
   15         12.   It would compromise Kim’s business and our negotiation of new
   16 licensing deals in the future if companies like Missguided could misappropriate
   17 Kim’s name, image, and trademarks and escape liability by failing to respond to a
   18 complaint.
   19 / / /
   20 / / /
   21
   22
   23
   24
   25
   26
   27
   28
                                                  9
                     DECLARATIONS IN SUPPORT OF MOTION FOR DEFAULT JUDGMENT
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 10 of 89 Page ID
                                  #:104




     1                           My Discussions With Missguidcd's Counsel
     2           13.     Ucfor<: this action was ftlcd, I conwctcd Missguided 10 demand that it
     3 cca.-sc and desist fTom one oflhc tL~cs or Kim's name lhat we were aware of at lhc
     4 time. I rccciv<:d an email response on February 8, 2019 from Adam Morallee
     5   (:ui:ull'a'h r:ul d ~m iths.co.uk ).   a true and correct copy of which is altachcd hereto as
     6 Exhibit I. ln thc email, Mr. Morallee idcmified himself as a Par1J1er at Rrandsm iths
     7 and indicated that be was counsel for Missguidcd, stating: "We actl(>r Mi"guidcd."
     8           I declare under penally of perjury under the laws of tl1e United States of

     9   America that the foregoing is Lruc and correct.

    10           Executed May 3. 2019. at Par-Jdisc Valley. Mizon;i.
    11
    12                                                         C.-c.--
                                                            Todd Wilson
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 11 of 89 Page ID
                                  #:105



  1                       DECLARATION OF GREGORY P. KORN
  2           I, Gregory P. Korn, declare as follows:
  3           1.    I am an attorney duly admitted to practice before this Court. I am a
  4 partner with Kinsella Weitzman Iser Kump & Aldisert LLP, attorneys of record for
  5 Plaintiffs KIMSAPRINCESS, INC. and KIM KARDASHIAN WEST (“Plaintiffs”
  6 or “Kardashian”). If called as a witness, I could and would competently testify to all
  7 the facts within my personal knowledge except where stated upon information and
  8 belief.
  9                      Fed. R. Civ. P. 55 And L.R. 55-1 Requirements
 10           2.    Defendants Missguided Limited and Missguided USA (Finance), Inc.
 11 (“Missguided USA”) (collectively, “Missguided”) are both entities. They are not
 12 minors or incompetent persons, and they are not subject to the Servicemembers
 13 Civil Relief Act.
 14                      Communications With Missguided’s Counsel
 15           3.    At or about the time this action was filed, I was informed that attorney
 16 Adam Morallee of Brandsmiths in London, England was counsel to Missguided. On
 17 February 21, 2019, after the Complaint was filed in this case, I emailed Mr.
 18 Morallee to inform him that the action had been filed and that Missguided USA had
 19 been served by its registered agent for service. My further email further proposed
 20 that Mr. Morallee agree to accept service on behalf of Missguided Limited, a U.K.
 21 entity, to obviate our need to effect service under the Hague Convention.
 22           4.    I subsequently had a telephone call with Mr. Morallee. He confirmed
 23 that he represented Missguided, and he informed me that he was not authorized to
 24 accept service, and, moreover, that neither of the Missguided entities intended to
 25 respond to Plaintiffs’ Complaint.
 26           5.    On April 30, 2019, I contacted Mr. Morallee in writing to inform him
 27 that Plaintiffs were seeking a default judgment in the amount of $5 million, plus
 28 $103,600 in attorneys’ fees. True and correct copies of my letter and cover email are
                                                 11
                      DECLARATIONS IN SUPPORT OF MOTION FOR DEFAULT JUDGMENT
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 12 of 89 Page ID
                                  #:106



  1 attached hereto as Exhibit 2. On May 2, 2019, I received an email from Mr.
  2 Morallee confirming he had received my letter.
  3             Missguided’s Use Of Kardashian’s Name And Likeness
  4        6.     In the weeks leading up to the filing of the Complaint in this case, and
  5 throughout the matter, I have visited the www.missguidedus.com website
  6 (“Missguided Website”) on numerous occasions and seen photographs of
  7 Kardashian, as well as her name, on the site.
  8        7.     Attached hereto as Exhibit 3 is a true and correct copy of the “terms of
  9 sale” page from the Missguided Website, which was digitally captured at my
 10 direction. This page of the site states that “Missguided Limited … and Missguided
 11 USA (Finance), Inc.”—the entities named in this case, “are the owners and
 12 operators” of the website.
 13        8.     Attached hereto as Exhibit 4 is a true and correct copy of a “crushin’
 14 on kim k” page of the Missguided Website that I located, and which was digitally
 15 captured at my direction.
 16        9.     Attached hereto as Exhibit 5 is a true and correct copy of a page from
 17 the Missguided Website entitled “5 party looks inspired by the kardashians,” which
 18 was digitally captured at my direction. This page of the Missguided Website is still
 19 accessible, and all of the links on the page remain active. On April 29, 2019, I used
 20 the link that is shown alongside an image of Kardashian and the name “kim” to
 21 access a website page containing a number of dresses purportedly inspired by her,
 22 and I purchased a product on that page. I ordered the product for delivery to my
 23 office in Santa Monica, California, as shown in the email order confirmation I
 24 received from Missguided, a true and correct copy of which is attached hereto as
 25 Exhibit 6. The next day, I received email confirmation from Missguided that the
 26 product had shipped, a true and correct copy of which is attached hereto as Exhibit
 27 7.
 28
                                               12
                   DECLARATIONS IN SUPPORT OF MOTION FOR DEFAULT JUDGMENT
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 13 of 89 Page ID
                                  #:107



  1         10.   I have reviewed Missguided’s Instagram page and feed and have seen
  2 numerous posts by Missguided that contain Kardashian’s name and photographs of
  3 her (sometimes with her husband and/or children). True and correct copies of
  4 Instagram posts by Missguided, which I personally captured from its Instagram
  5 feed, are attached hereto as Exhibits 8-15.
  6         11.    Attached hereto as Exhibit 16 is a true and correct copy of an article
  7 on www.thefashionlaw.com entitled Kim K and Missguided: Fast Fashion at its
  8 Quickest or a Marketing Ploy in Disguise?, which was captured at my direction.
  9               Missguided’s Business Activities In The United States
 10         12.   Attached hereto as Exhibit 17 is a true and correct copy of an article on
 11 www.racked.com entitled Missguided Is Sexy AF And Coming For Your Closet,
 12 which was captured at my direction.
 13         13.   Attached hereto as Exhibit 18 is a true and correct copy of captures
 14 from a Nordstrom website showing the sale of Missguided clothing.
 15         14.   Attached hereto as Exhibit 19 is a true and correct copy of a page from
 16 the Missguided Website that was captured at my direction, and which notes
 17 Missguided’s hosting of a party at Coachella in Indio, California. I also searched the
 18 term “Coachella” on the Missguided website, which pulled up a page of the site
 19 entitled “festival clothing.”
 20         15.   Attached hereto as Exhibit 20 is a true and correct copy of a December
 21 20, 2017 article in Business Insider that I located online, and which was digitally
 22 captured at my direction.
 23 / / /
 24 / / /
 25
 26
 27
 28
                                               13
                    DECLARATIONS IN SUPPORT OF MOTION FOR DEFAULT JUDGMENT
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 14 of 89 Page ID
                                  #:108




    1        16.    Attached hereto as Exhibit 21 is a true and correct copy of a November
    2 4, 2017 article from thisismoney.co.uk that I located online, and which was digitally
    3 captured at my direction.
    4        I declare under penalty of perjury under the laws ofthe United States of
    5 America that the foregoing is true and correct.
    6        Executed May 3, 2019, at Santa Monica, California.

    ~I
    S'
                                                Gregory P. Korn
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 14
                     DECLARATIONS IN SUPPORT OF MOTION FOR DEFAULT JUDGMENT
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 15 of 89 Page ID
                                  #:109




                       EXHIBIT 1
      Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 16 of 89 Page ID
                                        #:110




On 2/8/19, 1:48 PM, "Adam Morallee" <adam@brandsmiths.co.uk> wrote:

  Dear Mr Wilson

  We act for Missguided.

 We note your email of today. Our client has respect for your client and would never undertake activity
which infringed your client’s rights.

   The post occurred in response to your client’s jovial post inferring that a fast fashion company would copy
her dress. The response from Missguided responded directly to that in a humorous fashion. It would be clear
to any reader of the post that this was the case; there could be no inference that your client endorses our
client : quite the opposite.

  Notwithstanding the above, and out of the goodwill our client has to your client and her family, the post will
be taken down without any admission whatsoever of liability.

  Yours sincerely

  Adam Morallee
  Partner
  Brandsmiths




This message is intended solely for the use of the addressee(s) and is intended to be privileged and
confidential within the attorney client privilege. If you have received this message in error, please immediately
notify the sender and delete all copies of this email message along with all attachments. Thank you.




                                                        1
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 17 of 89 Page ID
                                  #:111




                       EXHIBIT 2
       Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 18 of 89 Page ID
                                         #:112



From:                                  Michelle Law
Sent:                                  Tuesday, April 30, 2019 2:03 PM
To:                                    adam@brandsmiths.co.uk
Cc:                                    Gregory P. Korn; Michael J. Kump
Subject:                               Kim Kardashian West, et al. v. Missguided Limited, et al.
Attachments:                           2019-04-30 Letter to Adam Morallee re Missguided Limited & Missguided US....pdf


Mr. Morallee,

On behalf of Mr. Gregory Korn, please find attached a letter in regards to the Kim Kardashian West, et al. v. Missguided
Limited, et al. case.

Thank you.

Michelle

Michelle A. Law | Legal Assistant
Kinsella Weitzman Iser Kump & Aldisert LLP
808 Wilshire Boulevard, 3rd Floor
Santa Monica, CA 90401
Main Telephone: 310.566.9800
Main Fax:         310.566.9850
E-Mail: mlaw@kwikalaw.com

This message is intended solely for the use of the addressee(s) and is intended to be privileged and confidential within the attorney
client privilege. If you have received this message in error, please immediately notify the sender and delete all copies of this email
message along with all attachments. Thank you.




                                                                    1
  Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 19 of 89 Page ID
                                    #:113

' KINSELLA
 1T WEITZMAN                                                                                                           Gregory P. Korn
                                                                                                                       Direct Dial: (310) 566-9807
    ISER                                                                                                               Direct Fax: (310) 566-9877
    KUMP &                                                                                                             E-Mail: gkorn@kwikalaw.com
  I ALDISEI?T ~~F~




      April 30, 2019


      VIA E-MAIL AND FEDERAL EXPRESS

      Adam Morallee
      Brandsmiths
      Old Pump House
      19 Hooper Street
      London, E1 8BU
      adam@brandsmiths.co.uk

                Re:         Kim Karclashian West, et al. v. Miss~uided Limited, et al., C.D. Cal. Case
                            No. 2:19-CV-01258 VAP ("Action")

      Dear Mr. Morallee:

              As you will recall, this firm represents Plaintiffs Kim Kardashian West and
      Kimsaprincess, Inc. in the above-entitled Action filed against your clients Missguided Limited
      and Misguided USA (Finance), Inc. in the United States District Court for the Central
      District of California. You and I spoke over the telephone several months ago about the
      service of the Complaint on your clients. During that call, you indicated that you were not
      authorized to accept service, and that neither Misguided entity would be appearing in the
      Action.

              To update you on the status of the matter, both Misguided entities have been served
      lawfully (in the case of Misguided Limited, pursuant to the Hague Convention), and both
      entities have failed to timely respond. The Clerk of the Court has entered a default against
      Misguided USA. A request for entry of default has been filed as to Misguided Limited.

             Per an order of the Court, we will be filing a motion to enter Misguided Limited's
      default, and for entry of default judgment against both Misguided Limited and Misguided
      USA (Finance), Inc. The motion will be filed on May 3, 2019. The motion will be set for
      hearing on June 10, 2019, at 2:00 p.m. PST, in Courtroom 8A of the First Street Courthouse,
      350 West 1st Street, Los Angeles, California 90012, before the Honorable Virginia Phillips.

              The motion will seek a permanent injunction. It will further seek an award of
      compensatory damages on Plaintiffs' statutory and common law claims for violation of the
      right of publicity and trademark infringement, as well as an award of attorneys' fees.
      Plaintiffs will be requesting damages totaling Five Million Dollars (US$5,000,000) on bases


       808 Wilshire Boulevard, Std Floor, Santa Monica, California 90401 I Telephone: 310.566.9800 I Fax: 310.566.9850 I Website: www.kwikalaw.com
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 20 of 89 Page ID
                                  #:114

  Adam Morallee
  Apri130, 2019
  Page 2


  to be explained in the moving papers, along with attorneys' fees of $103,600. We will provide
  you a courtesy copy of those papers once they are filed.

          Please feel free to contact me by email or telephone if you'd like to discuss the matter
  further. All rights reserved.

                                                   Very truly yours,



                                                   Gregory P. Korn


  cc:       Michael J. Kump,Esq.

  /640298
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 21 of 89 Page ID
                                  #:115




                       EXHIBIT 3
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 22 of 89 Page ID
                                  #:116
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 23 of 89 Page ID
                                  #:117
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 24 of 89 Page ID
                                  #:118
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 25 of 89 Page ID
                                  #:119




                       EXHIBIT 4
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 26 of 89 Page ID
                                  #:120
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 27 of 89 Page ID
                                  #:121




                       EXHIBIT 5
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 28 of 89 Page ID
                                  #:122
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 29 of 89 Page ID
                                  #:123
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 30 of 89 Page ID
                                  #:124
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 31 of 89 Page ID
                                  #:125




                       EXHIBIT 6
      Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 32 of 89 Page ID
                                        #:126

Gregory P. Korn

From:                    Missguided Sales <noreply.US@missguided.com>
Sent:                    Monday, April 29, 2019 1:23 PM
To:                      Gregory P. Korn
Subject:                 Missguided: Order Confirmation # 134504769




                                  hi Greg,
                                   thanks for your order

                               Here are your order details:


                                   Order number:
                                        #134504769


                                 Delivery method:
                           USA and Canada Standard Delivery


                                 Delivery address
                                     Gregory Korn
                                 c/o Kinsella Weitzman
                                 808 Wilshire Blvd Fl 3
                          Santa Monica, California, 90401-1889
                                     United States
                                    T: 310-566-9807


                                               1
      Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 33 of 89 Page ID
                                        #:127



                       ITEM DESCRIPTION                                                                   PRICE
                       Black Crossbody Halterneck Bodycon Mini Dress                                          $17.00
                            Size: 2, Quantity: 1




                       Subtotal                                                                               $17.00

                       Shipping & Handling                                                                     $5.00

                       Grand Total                                                                            $22.00


                      We will send you some inbox love when your order leaves
                      our warehouse, you’ll also be able to track your order from
                         your account so you know exactly when to expect it.

                                         Got questions about your order?


                                                             chat now




                                                               new in

                                                              dresses




                                               Privacy Policy / Delivery & Returns


                                Missguided Ltd, 75, Trafford Wharf Road, Trafford Park, Manchester, M17 1ES




This message is intended solely for the use of the addressee(s) and is intended to be privileged and confidential within the
attorney client privilege. If you have received this message in error, please immediately notify the sender and delete all
copies of this email message along with all attachments. Thank you.



                                                                    2
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 34 of 89 Page ID
                                  #:128




                       EXHIBIT 7
      Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 35 of 89 Page ID
                                        #:129

Gregory P. Korn

From:                         Missguided Sales <noreply.US@missguided.com>
Sent:                         Tuesday, April 30, 2019 10:09 PM
To:                           Gregory P. Korn
Subject:                      Missguided: Order # 134504769 dispatched




                            not long now...
                   Yay, your Missguided order is on its way, not long before
                                you’re slayin’ your new look.

                  You’ll be contacted by the courier when your order is nearly
                  with you, in the meantime you can track your order on your
                                            account!


                                                      track order




                                                         new in

                                                        dresses




                                         Privacy Policy / Delivery & Returns


                          Missguided Ltd, 75, Trafford Wharf Road, Trafford Park, Manchester, M17 1ES



                                                              1
      Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 36 of 89 Page ID
                                        #:130

This message is intended solely for the use of the addressee(s) and is intended to be privileged and confidential within the
attorney client privilege. If you have received this message in error, please immediately notify the sender and delete all
copies of this email message along with all attachments. Thank you.




                                                             2
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 37 of 89 Page ID
                                  #:131




                       EXHIBIT 8
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 38 of 89 Page ID
                                  #:132
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 39 of 89 Page ID
                                  #:133




                       EXHIBIT 9
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 40 of 89 Page ID
                                  #:134
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 41 of 89 Page ID
                                  #:135




                      EXHIBIT 10
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 42 of 89 Page ID
                                  #:136
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 43 of 89 Page ID
                                  #:137




                      EXHIBIT 11
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 44 of 89 Page ID
                                  #:138
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 45 of 89 Page ID
                                  #:139




                      EXHIBIT 12
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 46 of 89 Page ID
                                  #:140
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 47 of 89 Page ID
                                  #:141




                      EXHIBIT 13
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 48 of 89 Page ID
                                  #:142
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 49 of 89 Page ID
                                  #:143




                      EXHIBIT 14
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 50 of 89 Page ID
                                  #:144
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 51 of 89 Page ID
                                  #:145




                      EXHIBIT 15
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 52 of 89 Page ID
                                  #:146
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 53 of 89 Page ID
                                  #:147




                      EXHIBIT 16
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 54 of 89 Page ID
                                  #:148
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 55 of 89 Page ID
                                  #:149
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 56 of 89 Page ID
                                  #:150
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 57 of 89 Page ID
                                  #:151




                      EXHIBIT 17
4/23/2019   Case 2:19-cv-01258-VAP-JEM Missguided
                                         Document Is Sexy19-1    Filed for
                                                          AF and Coming 05/03/19
                                                                           Your Closet - Page
                                                                                         Racked 58 of 89 Page ID
                                                       #:152




   Photo: Missguided


     REPORTS



   Missguided Is Sexy AF and
   Coming for Your Closet
   The UK e-commerce brand is expanding with brick and mortar stores,
   maternity and beauty lines, and HBIC spokeswoman Amber Rose.
   By Alden Wicker           Oct 27, 2016, 10:02am EDT




   The British are coming, and they’re bringing "rapid fashion" with them.




   Racked is no longer publishing. Thank you to everyone who read our work over the years.
   The archives will remain available here; for new stories, head over to Vox.com, where our
   staff is covering consumer culture for The Goods by Vox. You can also see what we’re up to
   by signing up here.

   You might have seen some signs of the invasion: huge posters and ads in pink — almost always
   pink — featuring the come hither, sexy looks of Amber Rose and Pamela Anderson dressed in
   bodycon dresses and jumpsuits.

   These unabashedly sexy ads are from the young British retailer Missguided, which seems to
   have found the secret sauce to winning the hearts and minds of the UK’s millennial women.
https://www.racked.com/2016/10/27/13306122/missguided-uk-ecommerce-amber-rose                                      1/15
4/23/2019   Case 2:19-cv-01258-VAP-JEM Missguided
                                         Document Is Sexy19-1    Filed for
                                                          AF and Coming 05/03/19
                                                                           Your Closet - Page
                                                                                         Racked 59 of 89 Page ID
                                                       #:153




https://www.racked.com/2016/10/27/13306122/missguided-uk-ecommerce-amber-rose                                      2/15
4/23/2019   Case 2:19-cv-01258-VAP-JEM Missguided
                                         Document Is Sexy19-1    Filed for
                                                          AF and Coming 05/03/19
                                                                           Your Closet - Page
                                                                                         Racked 60 of 89 Page ID
                                                       #:154


   Amber Rose for Missguided. Photo: Missguided



   Let’s call the vibe "Sexy HBIC." Missguided’s Instagram feed is full of pink, neon pink, and
   shiny pink. Lips are bee-stung, luscious with lipstick or glitter and biting into a juicy cherry.
   Cheeks are aggressively contoured; butts and boobs are a cause for celebration. It’s anti-Kate
   Middleton and pro-Rihanna. The Missguided girl never works, just moves from Miami to Ibiza
   to LA to Las Vegas, floating in pools and partying with her girls. Although this retailer was
   founded by a man, males do not exist in the Missguided fantasy world, and neither does slut
   shaming. It’s the millennial’s brand of feminism evangelized by the Kardashians:
   Empowerment means celebrating your sexy to the max, and let no one tell you otherwise.

   And Missguided’s four million customers love it. 51 percent of them browse the site five or
   more times a week — largely from their mobile devices — looking at bodycon dresses, high
   heels, faux vintage T-shirts, plunging one-piece bathing suits, stretchy pencils skirts, and
   accessories. Items range from $5.95 for socks to up to $225 for a sequined wedding dress,
   with most priced around $30 to $100. In March, the 50% off sale was so popular it caused the
   website to crash.

   Does it seem like this brand came out of nowhere? Well, it kind of did.

   Missguided, as the story goes, was founded in 2009 by a young Brit named Nitin Passi with a
   £50,000 loan from his father. Passi was three years out of college, but not completely without
   experience — he worked for his father’s clothing importing company in the New York and then
   London offices for three years. But he is quick to point out that his father’s business is
   completely different than Missguided: "It was going off a customer that was 35-40 plus, and it
   was 150,000 units minimum of basic lines," he told Fashionista in 2014. This new business
   was different from the beginning.




   Does it seem like this brand came out of nowhere?
   Well, it kind of did.
https://www.racked.com/2016/10/27/13306122/missguided-uk-ecommerce-amber-rose                                      3/15
4/23/2019   Case 2:19-cv-01258-VAP-JEM Missguided
                                         Document Is Sexy19-1    Filed for
                                                          AF and Coming 05/03/19
                                                                           Your Closet - Page
                                                                                         Racked 61 of 89 Page ID
                                                       #:155
   When the 2008 recession was clobbering the industry, Passi noticed that the only place of
   growth was in online retail. He launched a website in March of 2009 with no employees for
   the first six months. He would buy a few pieces of stock for pictures, throw them up online,
   and when an order came in, pull a box off the shelf to send it off. He was aiming for
   millennials, that elusive and fickle group of fashion lovers who are impatient to have the latest
   trend as soon as they see it on Instagram.

   Fast forward eight years later, and Missguided is sold in 150 countries — including the US as
   of 2013 — with 20 million visitors a month to its site, and 600 new products launching each
   week. It booked £120 million in revenue in 2015, and £4.7 million in pre-tax profits during the
   year ending March 2015.

   Just 18 months ago, they launched wholesale in ASOS, the UK retailer Selfridges, and in
   Nordstrom, and are on track to do $50 million in wholesale revenue alone this year. They’ve
   also launched: activewear; lingerie; nightwear; wedding; plus, petite, and tall sizes; maternity;
   a beauty line (with contouring kits, duh), and what Passi describes as a "high-end" line called
   Peace & Love, whose most expensive item is a slinky $119 dress. A brick and mortar store in
   the UK is slated to open right before holiday shopping season, and he’s hoping to open up to
   ten new stores by the end of next year.

   Passi has hired 180 people in the past year to service this growth and now has 330 people
   working in its swanky new offices in Manchester. "We’re going to see huge, huge growth this
   year," he told me in a phone interview. (You’ll get a sense of how busy Passi is when speaking
   to him — he talks close to the pace of a competitive debater, and squeezes in just as much
   information.) "We grew about 35 percent last year, and this year we’re likely to grow 70
   percent."




   Missguided is sold in 150 countries — including the
   US as of 2013 — with 20 million visitors a month to
   its site, and 600 new products launching each
   week.
https://www.racked.com/2016/10/27/13306122/missguided-uk-ecommerce-amber-rose                                      4/15
4/23/2019   Case 2:19-cv-01258-VAP-JEM Missguided
                                         Document Is Sexy19-1    Filed for
                                                          AF and Coming 05/03/19
                                                                           Your Closet - Page
                                                                                         Racked 62 of 89 Page ID
                                                       #:156
   Even more impressively, Passi says he paid back that initial loan in 2010, and has since grown
   the business without the help of any investors or debt. (Because Missguided is a privately held
   company, we’ll have to trust them on the numbers.) "I’m not saying we’ll never take
   investment in the future," Passi says. "But in the next 12 months I don’t see us taking on any
   debt. It’s a nice position to be in."

   Yep. Passi, whose own Instagram feed has Missguided marketing images interspersed with
   rich boy shots of expensive cars and his entourage, made the 2015 Sunday Times Rich List of
   the 1,000 richest people in the UK. Passi is still hungry, though. He wants to hit £1 billion in
   revenue in the next five years.

   So, what is propelling Missguided growth?

   You might point to Missguided’s laser-like focus. The Missguided customer is largely between
   16 and 35, but the company thinks solely about what a certain type of twentysomething
   millennial wants. "I think twentysomethings are a very aspirational age," Passi says. "If you’re
   below 20, you aspire to be around that age. When you get in your 30s, you probably still want
   to be in your 20s."

   Passi, in his early 30s, gets into his customer’s head by hiring her. "Most of the people we
   employ in our business are twentysomething girls," he told me. 80 percent of his staff is
   female, with an average age of around 27. (That age has been pushed up by a recent spate of
   executive-level hires: CFO, CTO, buying director, commercial director, retailer director, digital
   director, HR director, and trading director. The executive team is split almost 50/50 male to
   female.)




https://www.racked.com/2016/10/27/13306122/missguided-uk-ecommerce-amber-rose                                      5/15
4/23/2019   Case 2:19-cv-01258-VAP-JEM Missguided
                                         Document Is Sexy19-1    Filed for
                                                          AF and Coming 05/03/19
                                                                           Your Closet - Page
                                                                                         Racked 63 of 89 Page ID
                                                       #:157




   A Missguided promo shot. Photo: Missguided




https://www.racked.com/2016/10/27/13306122/missguided-uk-ecommerce-amber-rose                                      6/15
4/23/2019   Case 2:19-cv-01258-VAP-JEM Missguided
                                         Document Is Sexy19-1    Filed for
                                                          AF and Coming 05/03/19
                                                                           Your Closet - Page
                                                                                         Racked 64 of 89 Page ID
                                                       #:158
   The office is the Missguided social presence come to life. There is a champagne-themed room,
   a "Boom Boom" board room with glitter wallpaper, swings for seats in one conference room,
   another with astroturf and palm trees, nap cabins, neon lights, faux taxidermy unicorn heads
   on the walls, a picture of 100 bills with Nitin’s face blowing smoke, pithy slogans lifted straight
   from Tumblr like "Don’t worry be yoncé" and"Started from the bottom now we’re here" going
   up the steps, and a selfie light tunnel.

   "It’s a corridor in our office," Passi explains to me with the air of an older brother cluing the
   old folks into his sister’s mysterious teen ways. "It’s a mirrored tunnel; it’s supposed to be
   perfect for taking a selfie. I’ve actually taken one selfie in there and yeah, it looked pretty
   good."

   Over three-quarters of Missguided's customers own a smartphone they reach for when they
   wake up, so it goes without saying Missguided is heavy on social. It has an app that, by August
   — four months after it launched — has been reportedly downloaded a half million times.
   Customers use the "Swipe to Hype" feature, like Tinder for fashion, which saves items to a
   favorites list so they can be remarketed to customers later. They also have a customer service
   chat feature and a Whatsapp channel so customers can message cute finds to their friends.
   The Whatsapp channel is apparently now the number one way to share Missguided's product
   pages, according to the company.

   All this is super cute and cool, but Missguided’s real superpower isn’t in the pretty pink
   branding — it's in an ADD-like eye for fashion.

   "Our whole business is built around speed and newness, and that’s something on which our
   customer depends," Passi says. Everything is hyper on-trend, drawing from fashion shows,
   social media, street style, celebrities, and popular youth culture.




   "Our whole business is built around speed and
   newness, and that’s something on which our
   customer depends."

https://www.racked.com/2016/10/27/13306122/missguided-uk-ecommerce-amber-rose                                      7/15
4/23/2019   Case 2:19-cv-01258-VAP-JEM Missguided
                                         Document Is Sexy19-1    Filed for
                                                          AF and Coming 05/03/19
                                                                           Your Closet - Page
                                                                                         Racked 65 of 89 Page ID
                                                       #:159
   Missguided promises next-day delivery in the UK, and 85% of its customers in the UK take
   advantage (though it doesn’t always fulfill on that promise; more on that later). It can get
   products to the US in 48 hours (or faster, if you’re willing to pay). Products often sell out
   within ten days of launch, but that’s okay because Missguided restocks at a speed that makes
   Zara look lumbering. 40 percent of Missguided’s items are produced in the UK and can be
   restocked in a week. The rest are flown in from China, Romania, Turkey, and South Asian
   countries like Bangladesh and India, when other fast fashion companies typically use sea
   freight.

   "Flexibility in apparel means reacting to the marketplace and reacting to sizes that sell
   quickly," says professor Dev Mukherjee, the former CEO of Evite and a retail analytics
   expert. "You can’t predict ahead of time which specific design is going to be popular in size 0
   versus size 14. They’re able to respond quickly to the market, which I’m sure is a big
   advantage. The fact that they are getting in trouble for making money out of the Brad
   Pitt/Angelina Jolie breakup is interesting, because they are able to react that quickly.

   "It doesn’t surprise me, no," he continues when I ask about Missguided’s self-funded double-
   digit growth. "Because the profit margins in fast fashion are pretty high. The big expenses
   come from wastage, like if he has a lot of the wrong sizes that he needs to clear out, or he
   invests a lot in producing a particular line that doesn’t sell well, that can add a lot to expense.
   But he’s keeping his supply chain so short, and giving himself so much flexibility, I doubt he’s
   got the same problems as a traditional Zara or H&M or Macy’s would have in terms of
   unsuccessful product." (Wait, did he just call Zara traditional?)




   "We’re doing what our customer wants," he says.
   "If our customer is demanding newness, we would
   be stupid not to do it."
   Passi isn’t bothered at all about the movement against fast fashion, which has been accused of
   being the root cause of unsafe and unhealthy working conditions and toxic pollution. "We’re
   doing what our customer wants," he says. "If our customer is demanding newness, we would


https://www.racked.com/2016/10/27/13306122/missguided-uk-ecommerce-amber-rose                                      8/15
4/23/2019   Case 2:19-cv-01258-VAP-JEM Missguided
                                         Document Is Sexy19-1    Filed for
                                                          AF and Coming 05/03/19
                                                                           Your Closet - Page
                                                                                         Racked 66 of 89 Page ID
                                                       #:160
   be stupid not to do it. If we don’t drop newness daily, we’ll see our conversions and our sales
   suffer. That’s the reality. It’s the changing way millennials are shopping. Retailers who bring
   in goods twice a year are not going to survive in the future, and they’re actually not surviving
   now.

   "We have a whole ethical and CSR [Corporate Social Responsibility] team of five people
   visiting factories all over the world," he continues. "We try to be sustainable and ethical about
   how we go about our sourcing." He reels off the basics: "Ensuring the factory environment is
   what it needs to be. Ensuring workers are paid fairly. Ensuring the fabrics we’re sourcing are
   manufactured as well as possible. We don’t do organic and green lines at the moment, but it’s
   something we’re looking into. But our key focus is ensuring that the people manufacturing our
   stuff are in good conditions and they are treated in the right way."

   Missguided is a familiar name in the UK, but you’ll be seeing a lot more of it in the states —
   especially if you’re a New York or California girl. While the US only currently makes up 10
   percent of the site’s revenue, it’s Missguided’s second-biggest and fastest-growing market. It’s
   carried in 80 Nordstrom stores, and the brand is starting to scout East Coast locations for a
   brick and mortar store, possibly to open by the end of 2017 or early 2018. And they’re thinking
   about doing more production in the states — they do a tiny bit in Los Angeles right now.




https://www.racked.com/2016/10/27/13306122/missguided-uk-ecommerce-amber-rose                                      9/15
4/23/2019   Case 2:19-cv-01258-VAP-JEM Missguided
                                         Document Is Sexy19-1    Filed for
                                                          AF and Coming 05/03/19
                                                                           Your Closet - Page
                                                                                         Racked 67 of 89 Page ID
                                                       #:161




https://www.racked.com/2016/10/27/13306122/missguided-uk-ecommerce-amber-rose                                      10/15
4/23/2019   Case 2:19-cv-01258-VAP-JEM Missguided
                                         Document Is Sexy19-1    Filed for
                                                          AF and Coming 05/03/19
                                                                           Your Closet - Page
                                                                                         Racked 68 of 89 Page ID
                                                       #:162




   Pamela Anderson for Missguided. Photo: Missguided



   "In terms of our actual customer and what we sell, there’s very little difference," between the
   US and the UK, Passi says. "Our bestsellers in the UK are our bestsellers in the US, and
   globally. Those customers are influenced by the same touch points: the same celebrities, the
   same movies, the same music, and the same catwalk." The only difference is in the influencers
   they choose to work with, like Carli Bybel, a New Jersey-based blogger with 3.8 million
   Instagram followers who posts bodacious selfies and makeup tutorials. Pamela Anderson and
   Amber Rose were global faces for the brand.

   Now Missguided is just facing one huge challenge: its delivery and customer service. Twitter,
   Instagram, and Facebook are all awash in angry customers who got their order late or never at
   all, who weren’t able to track orders, who got the completely wrong order and were told that
   they would have to pay to send it back, who can’t order because of website glitches, or whose
   refunds have taken up to six weeks to process.

   "DO NOT BUY FROM THIS COMPANY," one Facebook comment starts. "I ordered from
   them and selected their standard shipment method 2-3 business days. Their ‘tracking’
   information FINALLY updated ONCE it was delivered, 20 DAYS LATER. The best part? It
   said it was delivered yet, I never received it. Let's see how their customer service handles my
   refund request."



                                   Danielle Carter
                                   @daniellecarter_

                           The best thing about @Missguided next day delivery is that it
                           never actually comes the next day
                               2 2:19 PM - Oct 5, 2016

                               See Danielle Carter's other Tweets




                                   Emily Brown
https://www.racked.com/2016/10/27/13306122/missguided-uk-ecommerce-amber-rose                                      11/15
4/23/2019   Case 2:19-cv-01258-VAP-JEM Missguided
                                         Document Is Sexy19-1    Filed for
                                                          AF and Coming 05/03/19
                                                                           Your Closet - Page
                                                                                         Racked 69 of 89 Page ID
                             Emily Brown               #:163
                                   @EmilyGrace_321

                           Saw a sweater, loved the sweater, bought the sweater, paid next
                           day delivery for the sweater...received a bikini instead
                           @Missguided
                               9 8:01 AM - Oct 10, 2016

                               See Emily Brown's other Tweets




                                   Lauren Doyle
                                   @lauzdoyle

                           Tryin to contact someone at missguided because it's been NINE
                           days and still no delivery and this is the patter they hit me with
                           #holla #lil
                               5 11:54 AM - Oct 4, 2016

                               See Lauren Doyle's other Tweets




   Passi blames the legions of angry customers on a 50% off flash sale they did to stress test the
   site before Cyber Weekend, which created a backlog of orders. He also blames it on the vocal
   and connected millennial. "If we do something bad, they’ll tell us. If they love us, they’ll tell us
   as well."


https://www.racked.com/2016/10/27/13306122/missguided-uk-ecommerce-amber-rose                                      12/15
4/23/2019   Case 2:19-cv-01258-VAP-JEM Missguided
                                         Document Is Sexy19-1    Filed for
                                                          AF and Coming 05/03/19
                                                                           Your Closet - Page
                                                                                         Racked 70 of 89 Page ID
                                                       #:164
   That could be true, except the vitriol on Missguided’s social posts outdoes ASOS, Urban
   Outfitters, Nasty Gal, and even their closest competitor, Boohoo. And the frustrated comments
   go back long before the 50% off sale on August 27th.

   The NYC blogger Danielle Gray of The Style and Beauty Doctor starts a March 2015 post called
   "when you love a brand but hate their customer service…" with:

   "SIGH. You know as someone who browses internet sites often and kinda almost has an order
   coming my way a little more often than I'd like to admit, I get really annoyed when things are
   consistently inconsistent. It PAINS me especially when it's a brand I like but their customer
   service SUCKS. Funny thing is I had the title and first sentence of this post in my draft since
   January 27th but didn't finish the post because I thought maybe I was being too harsh or
   perhaps the company would right its wrongs. But nope. Here we are in March with the same
   inconsistencies."

   She goes on to describe a broken site, late shipping, and pricing that jumped $36 from the list
   price when she put it in her cart. "I feel like if I took a trip to their corporate office, I’d bust
   open the door and there’d be puppies at the cubicles and what not running the show." (Or
   perhaps twentysomethings in swings drinking champagne and taking selfies?)

   It might not matter. "Social media is incredibly important, but the thing that drives fast
   fashion, whether it’s Zara or these guys, is whether they’re on trend," Mukherjee says.

   I decided to order something, and picked out some fuzzy slipper socks with cat faces on the
   toes. I paid $8.99 for express delivery. Two days later, while I was on the phone with Passi, my
   buzzer rang. I ignored it. Later that day, it rang again, and I received my socks from a DHL
   delivery guy. "It’s a good thing you answered this time," he said as he handed me the pink
   package. "It would have gone back."




   My socks had flown across the world to me in two
   days. This fact was astonishing to me. I considered

https://www.racked.com/2016/10/27/13306122/missguided-uk-ecommerce-amber-rose                                      13/15
4/23/2019   Case 2:19-cv-01258-VAP-JEM Missguided
                                         Document Is Sexy19-1    Filed for
                                                          AF and Coming 05/03/19
                                                                           Your Closet - Page
                                                                                         Racked 71 of 89 Page ID
                                                       #:165
   them for a beat longer, then tossed them in a
   drawer.
   Missguided has one distribution center that serves the whole world, though they are
   considering opening another in the US. My socks had flown across the world to me in two
   days. This fact was astonishing to me. I considered them for a beat longer, then tossed them in
   a drawer.

   After all the ranting, the blogger Danielle Gray ended her post with "I’m pretty much the
   definition of a fool because I keep going back because the stuff is so cute and fits me well. Then
   when I say I’m quitting them, I see a fashion blogger in my feed wearing something and then
   I’m back browsing."

   In that way, Missguided is like a fashion slot machine: shiny, blinged out, addictive,
   (unreliably) dispensing entertainment, and rewards for bad girls looking to have a little fun.




      Farewell From Racked




      BEST OF RACKED


      Best of Racked Essays




      BEST OF RACKED


      Best of Racked Funny Stuff
https://www.racked.com/2016/10/27/13306122/missguided-uk-ecommerce-amber-rose                                      14/15
4/23/2019   Case 2:19-cv-01258-VAP-JEM Missguided
                                         Document Is Sexy19-1    Filed for
                                                          AF and Coming 05/03/19
                                                                           Your Closet - Page
                                                                                         Racked 72 of 89 Page ID
                                                       #:166




https://www.racked.com/2016/10/27/13306122/missguided-uk-ecommerce-amber-rose                                      15/15
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 73 of 89 Page ID
                                  #:167




                      EXHIBIT 18
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 74 of 89 Page ID
                                  #:168
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 75 of 89 Page ID
                                  #:169
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 76 of 89 Page ID
                                  #:170




                      EXHIBIT 19
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 77 of 89 Page ID
                                  #:171
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 78 of 89 Page ID
                                  #:172




                      EXHIBIT 20
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 79 of 89 Page ID
                                  #:173
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 80 of 89 Page ID
                                  #:174
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 81 of 89 Page ID
                                  #:175
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 82 of 89 Page ID
                                  #:176
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 83 of 89 Page ID
                                  #:177




                      EXHIBIT 21
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 84 of 89 Page ID
                                  #:178
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 85 of 89 Page ID
                                  #:179
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 86 of 89 Page ID
                                  #:180
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 87 of 89 Page ID
                                  #:181
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 88 of 89 Page ID
                                  #:182
Case 2:19-cv-01258-VAP-JEM Document 19-1 Filed 05/03/19 Page 89 of 89 Page ID
                                  #:183
